t c memo united_states tax_court joseph d and mi jung park et al ' petitioners v commissioner of internal revenue respondent docket nos filed date f wallace pope jr charles a samarkos and michael g little for petitioners william r mccants for respondent ' cases of the following petitioners are consolidated herewith john n park docket no and david s and deborah park docket no -- - memorandum findings_of_fact and opinion foley judge by notices dated june and respondent determined deficiencies additions to tax and penalties relating to petitioners’ federal_income_tax as follows joseph d and mi jung park docket no additions to tax_year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number john n park docket no additions to tax_year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number david s and deborah park docket no additions to tax_year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number --- big_number big_number --- big_number the issues for decision are whether petitioners underreported income during the years in issue and are liable for sec_6651 additions to tax and sec_6662 a accuracy-related_penalties all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact petitioners resided in florida at the time they filed their petitions the reverend yoon sik park had three sons john joseph and david all of whom were born in korea during the years in issue joseph and david park were married to mi jung and deborah park respectively petitioners immigrated to maryland and became naturalized u s citizens in the 1980s petitioners led by the eldest brother john moved to florida and attempted to establish themselves as businessmen using funds given to them by their mother john bought two strip malls at all times relevant reverend park has been the senior pastor of the pyung kang church in korea which had big_number members after hearing several of reverend park’s sermons in mr kaharudin latief and mr ferry tandiono became christians mr latief and mr tandiono were two wealthy indonesian businessmen mr latief has extensive business holdings and is heir to an immense family fortune worth hundreds of millions of dollars from to the latief family owned the exclusive license in indonesia to operate casinos the lottery and greyhound racing as a young adult mr latief’s lifestyle revolved around exotic sports cars perpetual partying and international jet-setting he would often accompany his father - on trips to las vegas nevada where it was not uncommon for them to spend in excess of dollar_figure million ina few days mr latief’s father gave him dollar_figure million when he graduated from college anda hotel in perth australia upon the birth of mr latief’s first son despite this extravagant lifestyle mr latief believed that prior to his conversion to christianity his life was aimless similarly mr tandiono believed that prior to his conversion to christianity his priorities concerning family work and religion were misplaced because reverend park led them to christianity mr latief and mr tandiono felt indebted to him since their conversion they have each become elders in reverend park’s congregation and have donated substantial funds to help establish several other churches in when john told reverend park that he was having difficulties establishing a successful business reverend park told him to meet with mr latief similarly in when david park wanted to establish his own businesses reverend park told him to contact mr tandiono between and mr latief and mr tandiono transferred via traveler’s checks and wire transfers over dollar_figure million to petitioners petitioners used these funds to establish at least businesses all of which failed during the years in issue petitioners’ family and friends in korea also gave them smaller amounts for various personal uses e g marriage childbirth etc - while petitioners felt a moral obligation to repay these funds neither mr latief nor mr tandiono ever asked for or expected repayment or any interest in petitioners’ businesses john park met with mr latief on numerous occasions during the years in issue during those meetings mr latief informed john that he did not expect repayment mr latief was insulted and angry when john insisted on paying him back with interest and told john this was not a business transaction similarly when david park met with mr tandiono mr tandiono did not want repayment because he intended only to help david in addition mr tandiono believed it was inappropriate to require repayment from someone experiencing financial difficulties and that god would bless him for helping someone in need respondent was suspicious of the inconsistencies between petitioners’ lifestyles and their reported income and believed petitioners were skimming money from several of their cash- intensive businesses or from a presbyterian church they established initially petitioners lied to respondent about the source of their funds saying they had received the funds from their father respondent was not satisfied with this response petitioners eventually informed respondent that mr latief and mr tandiono provided them with the funds respondent’s criminal_investigation_division found no evidence of skimming and could not disprove that mr latief or mr tandiono was the source of - - petitioners’ funds respondent believed however that the funds came from a taxable source respondent reconstructed petitioners’ incomes using the cash_expenditures_method and determined unreported income relating to the years in issue of dollar_figure for john park dollar_figure for joseph and mi jung park and dollar_figure for david and deborah park respondent also determined that john park had dollar_figure of unreported income from concert promotion activities and that all petitioners were liable for sec_6651 additions to tax for failure to timely file and sec_6662 accuracy-related_penalties opinion gross_income includes all income from whatever source derived sec_61 respondent’s determination is generally presumed correct and petitioners have the burden_of_proof 290_us_111 petitioners contend that respondent’s determinations relating to unreported income are arbitrary and not entitled toa presumption of correctness we disagree connecting petitioners to the funds that form the basis of the deficiency is sufficient to give petitioners the burden of proving the determination erroneous 87_tc_609 affd sec_7491 is not applicable to this case without published opinion 827_f2d_774 11th cir petitioners deposited millions of dollars in their bank accounts while reporting losses from cash-intensive businesses we conclude that respondent’s deficiency determination was not arbitrary accordingly the presumption of correctness applies petitioners however have established that the funds attributed to petitioners by respondent’s income reconstruction were from nontaxable sources petitioners and their witnesses particularly mr tandiono and mr latief adequately explained the sources nature and amounts of the transfers to petitioners the funds transferred from mr tandiono and mr latief to petitioners were gifts see 363_us_278 mr tandiono’s and mr latief’s disinterested generosity was inspired by their gratitude towards petitioners’ father reverend park who led mr tandiono and mr latief to christianity family members also sent funds to petitioners as gifts respondent failed to present any rebuttal evidence and chose instead to rely solely on the contention that petitioners their witnesses and their explanations were not credible to the contrary petitioners’ testimony and that of their witnesses was credible we conclude that there is no deficiency in income_tax nor sec_6662 penalty relating to this issue --- - sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless it is shown that such failure is due to reasonable_cause and not willful neglect petitioners have not shown that such failure_to_file by the prescribed date was due to reasonable_cause and not willful neglect accordingly petitioners are liable for the sec_6651 addition_to_tax john park however did not contest respondent’s determinations relating to a dollar_figure income understatement from a concert promotion business thus the deficiency and sec_6662 penalty concerning this issue are sustained welch v helvering supra pincite to reflect the foregoing decisions will be entered under rule
